DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made in that Claims 1, 11, and 20 (canceled below) have been amended in the instant application presented herein.

Response to Arguments
Applicant’s arguments, see pages 6-8 of Remarks filed 14 July 2021, with respect to the current 35 U.S.C. 103(a) rejection have been fully considered and are persuasive in-part.  With the agreed upon Examiner’s amendments below, the 35 U.S.C. 103(a) rejection of Claims 1-20 has been withdrawn. 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Christopher J. Rourk (Reg. No. 39,348) on 22 July 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 




1.           (Currently Amended) A system for processor configuration comprising:
a processor that includes a plurality of algorithmic controls stored in memory and configured to cause the processor to perform predetermined functions;
a remote access controller coupled to the processor and configured to communicate over a communications medium and to send and receive controls and data to a remote device; and
wherein the remote access controller is further configured to detect two or more server groups over the communications medium, to generate a prompt on a user interface device of the remote access controller to allow a user to select a control from a liquid crystal display (LCD) at the processor for the processor to be configured to join one of the two or more server groups when the processor transitions from a power off state to a power on state, to receive a user selection of the prompt, to generate a name of a second server group at the LCD, to receiver a response to an OK control from the LCD, to update a node associated with the processor at a server group manager for the second server group, to update firmware at the processor with the server group manager and to generate a display at the LCD of a name of the second server group.

10.         (Currently Amended) A method for processor configuration comprising:
storing a plurality of algorithmic controls in a memory of a processor that cause the processor to perform predetermined functions;
detecting two or more server groups over a communications medium using a remote access controller coupled to the processor when the processor is in a power off state by interfacing with a remote device; [[and]]
generating a prompt on a liquid crystal display (LCD) user interface device of the remote access controller that identifies a selected one of the server groups to allow a user to select a control for the processor to be configured to join the selected one of the server groups when the processor transitions from a power off state to a power on state; [[and]] 
receiving a user selection of the prompt at the remote device;
generating a name of a second server group at the LCD;
receiving a response to an OK control from the LCD;
updating a node associated with the processor at a server group manager for the second server group;
updating firmware at the processor with the server group manager; and
generating a display at the LCD of a name of the second server group.

20.           (Canceled)






















Allowable Subject Matter
7.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 11 similarly recite the following concepts and limitations:
 “…receiving a user selection of the prompt at the remote device…generating a name of a second server group at the LCD…receiving a response to an OK control from the LCD…updating a node associated with the processor at a server group manager for the second server group…updating firmware at the processor with the server group manager…generating a display at the LCD of a name of the second server group. …”
The prior-art of record does not explicitly teach and/or suggest all of the limitations as highlighted above. 
8.	Thus, Claims 1-19 are considered as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

9.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

10.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A) Barton et al. (US 2014/0032691 A1) a setup of multiple IoT Network devices via joint authentication. 
B) Butt et al. (US 2005/0071837 A1) discloses an automated control of licensed internal code update on a storage controller including firmware updates of clusters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY MEJIA/Primary Examiner, Art Unit 2451